
	
		I
		112th CONGRESS
		2d Session
		H. R. 4205
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2012
			Mr. Carson of Indiana
			 (for himself, Mr. Rangel,
			 Mr. Reyes,
			 Ms. Waters,
			 Mr. Kucinich,
			 Mr. Watt, Mr. Michaud, Ms.
			 Richardson, Ms. Norton,
			 and Ms. Edwards) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Office of National Drug Control Policy
		  Reauthorization Act of 1998 to increase public awareness about the dangers of
		  synthetic drugs through the national youth anti-drug media
		  campaign.
	
	
		1.Short titleThis Act may be cited as the
			 Synthetics are Dangerous Act.
		2.Increasing public
			 awareness of dangers of synthetic drugs through national youth anti-drug media
			 campaignSection 709 of the
			 Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C.
			 1708) is amended—
			(1)in subsection
			 (a)(3), by inserting and synthetic drug use after illegal
			 drug use; and
			(2)by adding at the
			 end the following new subsection:
				
					(m)DefinitionsFor purposes of this section:
						(1)DrugThe
				term drug has the meaning given such term in section 702(3) and
				includes a synthetic drug.
						(2)Synthetic
				drugThe term synthetic
				drug means an artificially produced substance that, as determined by the
				Director, is an analog or derivative of a controlled substance (as defined in
				section 102(6) of the Controlled Substances Act (21 U.S.C. 802(6)), but is not
				itself a controlled
				substance.
						.
			
